Case 1:19-cv-03853-MLB Document 15 Filed:06/25/20 Page eee IN CLERK'S OFFICE

So G. fitanta

United States 5s Marshals Service

 
   
 
 

 

   
 

PLAINTIFF

   

A tele i. Arron \| | A | |u 19-v-03853, Bib

DEFENDANT an: | TvPEOFPROCESS = 7”

oe 1A. Drrx ee Cen Pa uf Sunes lComplacy 4
‘NAME OF INDIVIDUAL, COMPANY, CORPORATION, BTC, TO SERVE OR DESCRIPTION: OF PROPERTY TO SEIZE OR CONDEMN"

SERVE }) _< ey peasdod Pesact _ Ke Ui Leotsa, AL
AT ADDRESS 2 “Apartment No. ay. Stote-and 21P Corde}:

24) daleh mail Alus Alba

SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW.

 

  

 

 

 

 

& ky Cravniicin Way eee wbe, 7 (
nr ; [served in-this-case
per Oram. el: 4 ‘Check-forservite

 

Steck he 042 aA— A Sd 2 FT on USA,

. SPECIAL INSTRUCT [ONS OR OTHER INFORMATION THAT, WILL ASSIST: Th EXPEDITING: SERVICE Cnelide Business ‘aitd. Alterttate Addrésses,
All Talephioue. Numbéis, ¢ and ‘Esdimoted Tines Available, for. Service):

 

Signatute of Ato Poi Oren Ie ROE oat OR dep PCAINTIEE “TELEPHONE NUMBER / | DATE
PAY (1) DEFENDANT L258 OS PST | OG ALY 2ett
HAL ONLY. = DO’ ITE BELOW THISLINE ~

    
 
  
   

 

 

 

 

 

Tacknowledge receipt: Tor the nT
number‘of process indicated,
(Sign only for‘ USM 285: if more
shan oné USM.235-is submitied)

 

 

 

 

 

 

 

 

 

 

 

 

 

I hereb certify and return that [1] have. personally ‘served , Oo have ‘lel avidenee of: Se @ execuleldes stown ‘in oReinarks ‘the process: described: on the
ix diviga, company, corporation, ets., at the: address: shown abave Onthie-on the individu: carporation, ete. shown at'the address ingerted:below..
tf | Vaereby certify.and return: that! L “am: uneble lo lagate the. individuel, compariy, corporation, ete, named: ‘above: (See ‘réemarl 5 balaw)
‘Name and-title-of individual served (i fifnot shown above} Date.” 1 ”) C] am
| a le ebfeee Om
Address. (complete only different-than shown above) . : : ‘Signature US. Marshalior Deputy ,
Service Fee Total Mileage’Charges Forwarding Fee: Total Charges Advance Deposits “Amiount owéd.to U: 3: Marshal” or

of (including endeavors} , _ ; Lam, (Aihoulit of ea

64. 02 2,40 S| BOO | 2540 | 0.6

 

 

 

 

 

 

 

REMARKS.

J, fe pat dn hes i. 5 fines Muh F4 2AX0 poe Seencity

 

 

ee Form USM285
PRIOR VERSIONS’ OF THIS FORM ARE OBSOLETE Rev. 11/18:
